      Case: 1:08-cr-00068-SJD Doc #: 259 Filed: 02/17/21 Page: 1 of 4 PAGEID #: 769




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION

United States of America,                                  :
                                                           :        Case No. 1:08-cr-068
            Plaintiff,                                     :        Case No. 1:08-cr-069
                                                           :
                     v.                                    :        Judge Susan J. Dlott
                                                           :
Clarence Nelson,                                           :        Order Denying without Prejudice to Re-
                                                           :        Filing Motion for Reduction in Sentence
            Defendant.                                     :


            This matter is before the Court on the Motion for Reduction in Sentence (Doc. 257) filed

by Defendant Clarence Nelson. The Government has filed a Response (Doc. 258). Because

Nelson has not established that he satisfied the administrative prerequisites to filing suit, the

Court will DENY WITHOUT PREJUDICE TO RE-FILING Nelson’s Motion.

I.          BACKGROUND

            Nelson was charged with participation in two separate drug trafficking conspiracies. In

Case No. 1:08-cr-068, Nelson pleaded guilty to conspiracy to possess with intent to distribute in

excess of 5 kilograms of cocaine. In Case No. 1:08-cr-069, Nelson pleaded guilty to conspiracy

to distribute in excess of 1 kilogram of heroin. The cases were consolidated for purposes of

sentencing and all subsequent proceedings.

            The Court sentenced Nelson on December 15, 2009 to a term of imprisonment of 240

months on each count to run concurrently—below the recommended Sentencing Guidelines

range of 262 months to 327 months—plus 5 years of supervised release on each count to run

concurrently and a total fine of $1,250. (Doc. 160 at PageID 385–388; Doc. 161 at PageID

390.)1


1
     Case citations are to the first-filed case, No. 1:08-cr-068.

                                                               1
      Case: 1:08-cr-00068-SJD Doc #: 259 Filed: 02/17/21 Page: 2 of 4 PAGEID #: 770




         Nelson, currently age 47, is incarcerated at FCI Berlin and has an estimated release date

of August 7, 2025. Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/

(last viewed 2/2/2021). Nelson filed the pending Motion for Reduction in Sentence on January

13, 2021. The Government opposes a reduction in his sentence.

II.      ANALYSIS

         Nelson seeks a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court

lacks authority to resentence a defendant, except as permitted by statute. United States v.

Houston, 529 F.3d 743, 748–749 (6th Cir. 2008). The compassionate release provisions in 18

U.S.C. § 3582(c)(1)(A) were “intended to be a ‘safety valve’ to reduce a sentence in the ‘unusual

case in which the defendant’s circumstances are so changed, such as by terminal illness, that it

would be inequitable to continue the confinement of the prisoner.’” United States v. Ebbers, 432

F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (quoting S. Rep. 98-225, at 121 (1983)). A defendant

seeking sentence reduction bears the burden of proving entitlement to compassionate release. Id.

at 426; United States v. Hill, No. 5:14CR337, 2020 WL 5104477, at *1 (N.D. Ohio Aug. 31,

2020). Section 3582(c) provides as follows:

         The court may not modify a term of imprisonment once it has been imposed
         except that—

         (1) in any case—

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by
         the warden of the defendant’s facility, whichever is earlier, may reduce the term
         of imprisonment (and may impose a term of probation or supervised release with
         or without conditions that does not exceed the unserved portion of the original
         term of imprisonment), after considering the factors set forth in [18 U.S.C.
         §] 3553(a) to the extent that they are applicable, if it finds that—




                                                  2
   Case: 1:08-cr-00068-SJD Doc #: 259 Filed: 02/17/21 Page: 3 of 4 PAGEID #: 771




       (i) extraordinary and compelling reasons warrant such a reduction . . . and that
       such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission.

18 U.S.C. § 3582(c).

       The exhaustion of administrative remedies requirement set forth in § 3582(c)(1)(1) is a

mandatory claim-processing rule. United States v. Alam, 960 F.3d 831, 833–834 (6th Cir. 2020).

This claims-processing rule “serves important interests” including that “prison administrators can

prioritize the most urgent claims” and “investigate the gravity of the conditions supporting

compassionate release and the likelihood that the conditions will persist.” Id. at 835. Any

compassionate release motion filed less than 30 days after the warden receives a compassionate

release request must be denied without prejudice. Id. at 836.

       Nelson asserts that he made a request to the Bureau of Prisons (“BOP”) for

compassionate release on April 12, 2020 and his request was denied. (Doc. 257 at PageID 748.)

However, he has not provided a copy of that request, nor proof of the warden’s receipt or denial

of the request, to the Court. The Court cannot conclude without evidence that Nelson made the

request to the warden and at least thirty days passed since the warden received his request. See

18 U.S.C. § 3582(c)(1)(A). Although the Government does not explicitly raise Nelson’s failure

to exhaust as a defense, it does assert that “the statutory requirement that [the] BOP have the

opportunity to address such request in the first instance serves important functions.” (Doc. 258

at PageID 758.) The Court agrees and will enforce the claims-processing rule to ensure that the

warden has had the first opportunity to address Nelson’s request for compassionate release.




                                                 3
  Case: 1:08-cr-00068-SJD Doc #: 259 Filed: 02/17/21 Page: 4 of 4 PAGEID #: 772




     For this reason, Nelson’s Motion for Reduction in Sentence (Doc. 257) is DENIED

WITHOUT PREJUDICE TO RE-FILING.

     IT IS SO ORDERED.


                                        BY THE COURT:


                                        S/Susan J. Dlott
                                        Susan J. Dlott
                                        United States District Judge




                                           4
